DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 09/01/2020 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because Applicant provided none of the foreign references cited in the IDS.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Claim Objections
Claims 5 & 6 are objected to because of the following informalities:
Claim 5 should read --The portable cooling apparatus of claim 4, wherein the clip comprises: a curved first clip portion extending proximate to the backing upper edge; and a substantially planar second clip portion connected to the first clip portion.--
Claim 6 should read --The portable cooling apparatus of claim 1, wherein the one or more a wall opening.--  the wall openings are described as Element 38 in the instant application specification, and each of the walls 28 only show one opening 38 in the instant application drawings
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to Claim 1, the limitation “when the fan unit is engaged within the holder, the first housing surface is spaced apart from the backing by the protrusion”, in Lines 26-27, is indefinite.  The term “when” provides an alternative, where the fan unit is not engaged within the holder.  As such, it is not clear if the claimed invention must include the fan unit being engaged within the holder, or if the claimed invention also includes the fan unit not being engaged with the holder.  Therefore, the use of the word “when” makes the limitation indefinite, since it is not clear whether the limitation following the word is part of the claimed invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 & 15 are rejected under 35 U.S.C. 102 as being unpatentable over Toyoda (U.S. PGPub 2020/0191152).  Note parallel rejection.
As to Claim 1, Toyoda teaches a portable cooling apparatus (300) comprising: a fan unit (301) comprising: a housing (305) comprising a first housing surface (see Figure 2 below); a fan (302) located within (as shown in Figure 13) the housing (305), wherein the fan (302) is adapted to circulate air (Element 301 is described by Toyoda as the “air blowing part”, implying air is circulated by the fan 302); a plurality of intake openings (as shown in Figure 2) located on (as shown in Figure 2) the first housing surface (see Figure 2 below), wherein the intake openings (as shown in Figure 2) are adapted to allow air to enter into (as demonstrated by the arrows in Figures 3/4; Paragraphs 0026/0027) the housing (305) for circulation by the fan (302); and a plurality of outflow openings (as shown in Figure 4) located on (as shown in Figure 4) the housing (305), wherein the outflow openings (as shown in Figure 4) are adapted to allow air to exit from (as demonstrated by the arrows in Figures 3/4; Paragraphs 0026/0027) the housing (305); and a holder (622) comprising: a backing (623) comprising a first backing surface (628); one or more walls (683) extending from (as shown in Figure 2) the backing (623); and a protrusion (210) on (as shown in Figure 7) the first backing surface (628); wherein the fan unit (301) is adapted to engage within (as shown in Figure 4) the holder (622); and wherein when the fan unit (301) is engaged within (as shown in Figure 4) the holder (622), the first housing surface (see Figure 2 below) is spaced apart from (see Figure 2 below) the backing (623) by the protrusion (210).

    PNG
    media_image1.png
    723
    882
    media_image1.png
    Greyscale

Toyoda Figure 2, Modified by Examiner

As to Claim 15, Toyoda teaches all the limitations of Claim 1, and continues to teach the backing (623) comprises a plurality of vent openings (638) adapted to allow air to pass therethrough (as demonstrated by the arrows in Figures 3/4; Paragraphs 0026/0027).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 & 16 are rejected under 35 U.S.C. 103 as being unpatentable over Long (U.S. PGPub 2014/0093404), in view of Siddoway (U.S. Patent 4,858,798).  Note parallel rejection.
As to Claim 1, Long teaches a portable cooling apparatus (100/200) comprising: a fan unit (100) comprising: a housing (130) comprising a first housing surface (the bottom of housing 130; see Figure 3 below); a fan (110) located within (as shown in Figure 1; Paragraph 0022) the housing (130), wherein the fan (110) is adapted to circulate air (Paragraph 0021); a plurality of intake openings (see Figure 3 below) located on (as shown in Figure 3) the first housing surface (the bottom of housing 130; see Figure 3 below), wherein the intake openings (see Figure 3 below) are adapted to allow air to enter into (since the fan 110 is shown within the housing 130 in Figure 3, one of ordinary skill in the art would conclude air must enter the housing to operate as designed) the housing (160/170) for circulation by the fan (110); and a plurality of outflow openings (see Figure 3 below) located on (as shown in Figure 3) the housing (110), wherein the outflow openings (see Figure 3 below) are adapted to allow air to exit from (since the fan 110 is shown within the housing 130 in Figure 3, one of ordinary skill in the art would conclude air must exit the housing to operate as designed) the housing (110); and a holder (200) comprising: a backing (see Figure 1 below) comprising a first backing surface (see Figure 1 below); one or more walls (the sides of holder 200; see Figure 1 below) extending from (as shown in Figure 1) the backing (see Figure 1 below)…wherein the fan unit (100) is adapted to engage within (via 240; Paragraph 0021) the holder (200).

    PNG
    media_image2.png
    653
    808
    media_image2.png
    Greyscale

Long Figure 1, Modified by Examiner


    PNG
    media_image3.png
    492
    691
    media_image3.png
    Greyscale

Long Figure 3, Modified by Examiner

Long does not teach a protrusion on the first backing surface…wherein when the fan unit is engaged within the holder, the first housing surface is spaced apart from the backing by the protrusion.
Siddoway describes a carry case for a hand held appliance, and teaches a protrusion (30) on (as shown in Figure 2) the first backing surface (see Figure 2 below)… wherein when the hand held appliance (12) is engaged within the holder (10), the first housing surface (see Figure 1 below) is spaced apart from (as shown in Figure 2) the backing (see Figure 2 below) by the protrusion (30).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to replace the securing band, as taught by Long, with the protrusion/clips combination, as taught by Siddoway, to allow for easily latching the hand held appliance in place as well as easy removal by the user (Column 2, Line 63 to Column 3, Line 2).


    PNG
    media_image4.png
    779
    444
    media_image4.png
    Greyscale

Siddoway Figure 1, Modified by Examiner


    PNG
    media_image5.png
    717
    487
    media_image5.png
    Greyscale

Siddoway Figure 2, Modified by Examiner

Once the Siddoway protrusion is modified into Long, the result is when the fan unit (Long 100) is engaged within (via Long 240; Long Paragraph 0021) the holder (Long 200), the first housing surface (see Long Figure 3 above) is spaced apart from (as shown in Siddoway Figure 2) the backing (see Long Figure 3 above) by the protrusion (Siddoway 30).
As to Claim 2, Long, as modified, teaches all the limitations of Claim 1, and continues to teach the backing (see Long Figure 1 in Claim 1 rejection above) further comprises a backing upper edge (see Long Figure 1 in Claim 1 rejection above), and wherein the protrusion (Siddoway 30) is located proximate to the backing upper edge (see Long Figure 1 in Claim 1 rejection above).  As shown in Siddoway Figure 2 in the Claim 1 rejection above, the Siddoway protrusion is placed on the Siddoway backing.  One of ordinary skill in the art would conclude the modification of the Siddoway protrusion into the Long holder would also result in the Siddoway protrusion being placed on the Long backing, which would place the Siddoway protrusion proximate to the Long backing upper edge.
As to Claim 3, Long, as modified, teaches all the limitations of Claims 1 & 2, and continues to teach the holder (Long 200) further comprises a clip (Siddoway 22) extending proximate to (as shown in Siddoway Figure 2) the backing upper edge (see Long Figure 1 in Claim 1 rejection above).
As to Claim 4, Long, as modified, teaches all the limitations of Claims 1-3, and continues to teach the clip (Siddoway 22) extends from (via rivets 24/26a) the protrusion (Siddoway 30).
As to Claim 5, Long, as modified, teaches all the limitations of Claims 1-4, and continues to teach the clip (Siddoway 22) comprises: a curved (as shown in Siddoway Figure 2) first clip portion (see Siddoway Figure 2 in Claim 1 rejection above) extending proximate to (as shown in Siddoway Figure 2) the backing upper edge (see Long Figure 1 in Claim 1 rejection above); and a substantially planar (as shown in Siddoway Figure 2) second slip portion (see Siddoway Figure 2 in Claim 1 rejection above) connected to (as shown in Siddoway Figure 2) the first clip portion (see Siddoway Figure 2 in Claim 1 rejection above).
As to Claim 6, Long, as modified, teaches all the limitations of Claim 1, and continues to teach one or more of the walls (see Long Figure 1 in Claim 1 rejection above) comprise wall openings (see Long Figure 1 in Claim 1 rejection above).  See Claim Objections section above for clarification on interpretation.
As to Claim 7, Long, as modified, teaches all the limitations of Claim 1, and continues to teach the fan unit (Long 100) further comprises a power supply (batteries; Long Paragraph 0022) located within (as shown in Long Figure 3) the housing (Long 130) for powering (via Long 180) the fan (Long 110).
As to Claim 8, Long, as modified, teaches all the limitations of Claims 1 & 7, and continues to teach the fan unit (Long 100) comprises a power switch (Long 180) located on (as shown in Long Figure 2) the housing (Long 130) for controlling operation (Long Paragraph 0022) of the fan (Long 110).
As to Claim 9, Long, as modified, teaches all the limitations of Claim 1, and continues to teach the housing (Long 130) comprises a first housing end (see Long Figure 1 in Claim 1 rejection above), wherein the outflow openings end (see Long Figure 2 in Claim 1 rejection above) are located on (as shown in Long Figure 1) the first housing end (see Long Figure 1 in Claim 1 rejection above).
As to Claim 10, Long, as modified, teaches all the limitations of Claims 1 & 2, and continues to teach the holder (Long 200) further comprises a retaining arm (Siddoway 34) extending proximate (as shown in Siddoway Figure 2) to the backing upper edge (see Long Figure 1 in Claim 1 rejection above), and wherein the retaining arm (Siddoway 34) is adapted to engage with (Siddoway Column 3, Lines 37-53) the fan unit (Long 100).
As to Claim 11, Long, as modified, teaches all the limitations of Claims 1, 2 & 10, and continues to teach the retaining arm (Siddoway 34) extends from (as shown in Siddoway Figure 2) the protrusion (Siddoway 30).
As to Claim 12, Long, as modified, teaches all the limitations of Claims 1, 2, 10 & 11, and continues to teach the retaining arm (Siddoway 34) comprises an angled end.  Siddoway Figure 2 shows the top of the protrusion 30, which is where retaining arm 34 is located, is angled compared to the rest of the protrusion 30.
As to Claim 13, Long, as modified, teaches all the limitations of Claims 1, 2 & 10-12, and continues to teach the fan unit (Long 100) comprises first and second housing ends (see Long Figure 1 in Claim 1 rejection above), and wherein the retaining arm (Siddoway 34) is adapted to engage with (Siddoway Column 3, Lines 37-53) one of the first and second housing ends (see Long Figure 1 in Claim 1 rejection above).  Since there are only two housing ends, and the two housing ends combine to create an entire housing --as shown in Long Figure 1 in the Claim 1 rejection above--, the retaining arm must engage with one of the two housing ends to function.
As to Claim 16, Long, as modified, teaches all the limitations of Claim 1, but is silent on the specific dimensions of the portable cooling apparatus.  As such, Long, as modified does not explicitly teach the first housing surface is spaced between 0.125 and 0.25 inches from the backing.
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to design the portable cooling apparatus so the first housing surface is spaced between 0.125 and 0.25 inches from the backing, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art (In re Rose, 105 USPQ 237, (CCPA 1955)), and since the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).
	Note it appears Applicant attempted to provide a level of criticality in instant application Paragraph 070 by stating “Preferably, when the fan unit 14 is inserted into the holder 12 in this orientation, the backing 16 is spaced apart from the first housing surface 44 (forming a separation 68) so as to not completely impede the flow of air into the fan unit 14 through the intake openings 48. For example, when the holder 12 is attached to the user 58 (such as through a belt), the backing 16 may be in contact with the clothing of the user 58. This clothing may block the vent openings 18, thereby preventing any air flow through the vent openings 18. If the first housing surface 44 was in direct contact with the backing 16, then the blockage of the vent openings 18 by clothing  would completely impede air flow through the intake openings 48. However, by maintaining the separation 68 between the backing 16 and the first housing surface 44, even if the vent openings 18 were blocked (e.g. by clothing), there would still be some air flow possible through the intake openings 48 through the separation 68 (i.e. from above, proximate to the backing upper edge 22).  In one embodiment of the invention, the separation 68 or gap between the backing 16 and the first housing surface 44 may be between 0.125 and 0.25 inches.”  However, this statement does not provide criticality for the claimed dimensions.  For example, the claim of preventing air flow when the vent openings are blocked does not explain how the specific dimension contributes the prevention of air flow.  This makes the statement merely a conclusory statement, which cannot be relied upon for criticality.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Long, in view of Siddoway, further in view of Lee (U.S. PGPub 2018/0209432).
As to Claim 14, Long, as modified, teaches all the limitations of Claim 1, but does not teach the fan unit further comprises a lanyard extending from the housing.
Lee describes portable cooling fan with a clip, and teaches the fan unit (Figure 22) further comprises a lanyard (S; Paragraph 0142) extending from (as shown in Figure 22) the housing (100).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to attach a lanyard, as taught by Lee, to the clip (Long 150), as taught by Long, as modified, to allow the fan “to be worn around the user's neck (Lee Paragraph 0142).”




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Prior (2013/0177859) and Zhang (2019/0022677) describe portable cooling apparatuses with clips.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BRANDT whose telephone number is (303)297-4776. The examiner can normally be reached Monday-Thursday 10-6, MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID N BRANDT/            Examiner, Art Unit 3746                                                                                                                                                                                            
/KENNETH J HANSEN/            Primary Examiner, Art Unit 3746